DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission of replacement drawing and Specification amendment, filed on 05/31/2022, is acknowledged. Applicants’ submission, filed on 05/31/2022, addressing claims 1-11 rejection from the non-final office action (03/01/2022), by amending claim 1 and cancelling claims 2 and 7-11 is entered and will be addressed below.
The examiner notices Applicants removed the limitations of claim 2 but label it wrongly as “original”, it should be “cancelled”.
Election/Restrictions
Applicant's cancellation of claim 11 is acknowledged.

Claim Interpretations
The “a conductive member” of claim 5 is considered “electrically conductive” in the context of the claim 1 and 5. The “conductive parts of the electrode adapter”, likewise, is electrically conductive parts.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “screwing part” of claim 1, this is considered as the female screw form in the electrode 10, in the context of Fig. 4 ([0039]). This cannot be jig 17 as jig 17 is claimed in claim 6.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly amended claim 1 recites “an upper surface of the screwing part”, as the screwing part is not jig 17 in elected Fig. 4, rather it is the thread female surface, it is not clear if there is an upper surface at all. The jig 17 does have an upper surface, but the insulting jig is claimed at claim 6. If the screwing part is jig 17 with an upper surface, then claim 6 would be subjected 112(d) rejection. 
The examiner notices Applicants consider jig 17 as the screwing part in the argument. But that will creates problem as stated above.

Dependent claims 3-6 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over NETSU et al. (AU 20120222619, hereafter ‘619), in view of YAMAMOTO (JP 2006016243, hereafter ‘243) and KRAUS et al. (US 20160045886, hereafter ‘886).
‘619 teaches some limitations of:
Claim 1: Carbon Electrode And Apparatus For Manufacturing Polycrystalline Silicon Rod (title), A Siemens method ([0003], the claimed “A polycrystalline silicon manufacturing apparatus, which is configured to manufacture a polycrystalline silicon by a Siemens method”), 
FIG. 2 is a schematic view showing an exemplary configuration of the carbon electrode 30 of the present invention. The carbon electrode 30 includes a lower electrode 32 secured on the metal electrode 2 that is an external electrode for electrifying the silicon core 5, and an upper electrode 31 placed on the lower electrode 32. A securing portion of the core holder 20 that holds the silicon core 5a is provided on an upper surface of the upper electrode 31 ([0042], see also Fig. 1, the metal electrode 2 and the lower electrode 32, together, is the claimed “a metal electrode“, the core holder 20 is the claimed “a core wire holder“);
external electric power supplied to the metal electrode 2 is applied to the silicon core via the carbon electrodes 30 ([0039], last sentence, therefore, the upper electrode 31 is part of the power supply circuit, the claimed “an electrode adapter that is configured to electrically connect the a core wire holder and the metal electrode”), 
the upper electrode 31 has a hole (through hole) 35 extending from an upper surface 33 to a lower surface 34, a bolt 36 that is a rod-shaped fastening member is inserted from the upper surface 33 of the upper electrode 31 through the washer 37 into the hole 35, and secured in the lower electrode 32 by a screw ([0043], the screw surface portion at the bottom of the bolt 36 is the claimed “a screwing part provided below the core wire holder and provided between the core wire holder and the metal electrode, the screwing part penetrating to the metal electrode and fixing the electrode adapter to the metal electrode“, and “wherein an upper surface of the screwing part and a lower surface of the core wire holder are separated from each other“ as the bottom portion of the screw surface of the bolt 36 is separated from the core holder 20).

‘619 does not teach the other limitations of:
Claim 1: (1A) a gap is configured to exist between the upper surface of the screwing part and the lower surface of the core wire holder, 
(1B) and wherein the screwing part is made of an insulating material. 
Claim 5: wherein a conductive member is inserted between conductive parts of the electrode adapter and the metal electrode.
Claim 6: wherein the electrode adapter is fixed to the metal electrode via an insulating jig.  

‘243 is analogous art in the field of METHOD FOR MANUFACTURING POLYCRYSTALLINE SILICON AND SEED HOLDING ELECTRODE (title), by the Siemens method (English translation, page 1, Technical-Field). ’243 teaches that The seed holding electrode 10 includes a carbon part 12 and a metal part 13 that fix the seed 11, and is joined by a tapered surface 14 of the metal part 13 (page 3, 3rd last complete paragraph, Fig. 2 shows a gap is formed because of the tapered surface, see also other figures). Note ‘243 also teaches a noble metal plate 44 and a washer 45 (Fig. 5, page 6, 4th complete paragraph, also having a gap) and a female screw threaded on the metal electrode 41 on the lower part (page 6, 5th complete paragraph), The metal electrode 41 and the holder stand 42 are fastened to the metal electrode 41 with a noble metal washer 45 sandwiched between the shoulders 48 of the screws, and are joined to the metal electrode 41 with low electrical resistance. is doing (page 6, 6th complete paragraph).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted tapered recess with corresponding taper bottom of core holder, as taught by ‘253, to the upper electrode 31 and the core holder 20 (the limitation of 1A). A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. Furthermore, to have added a noble metal washer 45 of ‘243 between the upper electrode 31 and the lower electrode 32, for the purpose of low electrical resistance, as taught by ‘243 (page 6, 6th complete paragraph, the limitation of claim 5. Note it is also obvious either (a) to change the material of the lower electrode 32 of ‘619 to metal as the lower electrode 32 is between the metal electrode 2 and the graphite upper electrode 31, or (b) to extend the bolt 36 to the metal electrode 2, as discussed in previous OC based on ‘316, and insert the noble metal washer 45 between graphite lower electrode 32 and metal electrode 2).

‘886 is analogous art in the field of DEVICE FOR PROTECTING AN ELECTRODE SEAL IN A REACTOR FOR THE DEPOSITION OF POLYCRYSTALLINE SILICON (title), Electrode support seals in a Siemens reactor for the deposition of polycrystalline silicon are protected against thermal stress and degradation, and shorting by falling fragments is prevented by shielding having a high resistivity and also a high thermal conductivity (abstract). ’886 teaches that the cover 6 must be made of an electrically insulating material with very good thermal conductivity. Silicizing of the cover 6 is therefore not possible (Fig. 3a, [0063]), In order to increase the thermal dissipation from the cover 6, the cover 6 may preferably be connected firmly to the cooled electrode holder 1, for example by a screw thread (not represented in the figure) at the circumference of the electrode holder 1 ([0065]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an electrically insulating material with very good thermal conductivity material, as taught by ‘886, as the bolt/screw 36 of ‘619 (optionally add cover to the carbon electrode 30, the limitations of 1B and 6), for the purpose of avoiding silicizing, as taught by ‘886 ([0063]).

‘619 further teaches the limitations of:
Claims 3-4: The core holder 20 and the carbon electrode 30 are both made of graphite ([0040], the claimed “wherein the electrode adapter and the core wire holder are made of an identical material” of claim 3 and “wherein at least one of the electrode adapter and the core wire holder is made of a carbon material”).
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110206479 is cited for anodized bolt 100 (Figs. 2-9) for plasma processing apparatus (title). US 20170341944 is cited for “a core wire holder 30 including an insertion hole for the silicon core wire 4 is fixed on the electrode 2 by, e.g., screws to hold and energize an end portion of the silicon core wire 4” (Fig. 8, [0003], last sentence). US 4469428 is cited for insulating screw 21 (Fig. 9, col. 3, line 61), preventing abnormal discharge (col. 2, lines 9-12). US 9698578 is cited for a shape of a bolt 36 (Fig. 5A). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716